April   8, 1953


Hon. Riley Eugene      Fletcher                      Opinion No. S-27
County Attorney
Navarro County                                       Re:   Authority of the com-
Corsicana,  Texas                                          missioners’   court to
                                                           include adjacent rural
                                                           territory  within the
                                                           election precincts for
                                                           a city of more than
Deer    Sir:                                                10,000 inhabitants.

          You have requested an opinion as to whether the Commissioners’
Court of Navarro County may include adjacent rural territory within any
of the election precincts establishe,d for the City of CorsicanaO which has
a population in excess ef 10,000 inhabitants and is divided into five wards,
In your brief yeu have reached the conclusion    that the court may not do so
We agree with this conclusion.

            Se,ction 13 of the Texas   Etectioa   Co&      (Vernon’s   Electiea   Code,
Art.   .?.QS) pravidee:

             “The cenmsiosieners      oourt, in establishing    new eloctim
       precincts,    shall divide any city or town into as many election
       precincts as they may see proper, none of which shall have
       resident    therein more than two thousand (2,SlIfJ),~             as
       ascertained     by the vote of ahe preceding general city or town
       election.    Every ward in every incorporated       city, town or
       village shall constitute an election precinct, unless there
       shall have been cast in said ward, at the last general city or
       town election hsld therein, more then two thousand (2,000)
       votes.    Cities and towns, and towns and villages       incorporated
       under the general laws shall not necessarily         constitute elec-
       tien precincts.     No precinct shell be made out of parts of two
       (2) wards.     This Section shall not apply to cities* towns and
       villages   of less than ten thousand (10,000) inhabitants;      andp.
       in such cities, tewns and villages,      the justice precincts    in
       which said cities: towns and villages       are situated may be di-
       vided into election precincts without regard to the wards of
       such cities, towns and villages,      and without reference     to the
       number     of votes to be cast.”

           This statute requires that each ward in a city of 10,000 or more
inhabitants constitute a separate,   distinct ele,ction precinct or precincts,
and it would not be proper for the commissioners”       court to include either
Hon. Riley   Eugene   Fletcher,   page 2 (S-27)



incorporated    or unincsrperated    territory   outside the ward within asky ef
the precincts    into which a particular ward is divided.       While the inclmaien
of
-- other
     ~~.~ territorv would not necessarily      invalidate electieas   held in accord-
ante with the impraperly     formed precincts      [Davis v. State ex rel. Wren,
75 Tex. 420, 12 S.W. 957 (18g9); Bell v. Faulkner,         8’4 Tex. 117 19 S W
400 (1092); Ilk park White, 33 Tex. Ciim. 594-2% S.W. 542 (Ai94)],‘&er-
theleos &e cemmiedieners’       court is under a d&y te ebaerve the statutory
requirements      and shanld net knowingly disregard      them.

                                   SUMMARY

          The commissieners’    ceurt should net include adjacent
     rural territory within the electia  precincts established    in
     the wards of a city having 10,000 or mere inhabitants.

APPROVED:                                         Yours very truly,

C. K. Richards                                SQfw BEN SHEPPERD
Reviewe,r                                        Atkerney Generrl

WjllIs =Ea.GEcskm
Reviewer
                                              wv              rrcf‘t’ulclc
Robert S, Trotti                                  *rY      . Wall
First Assistant                                      Aesistaut

John Bem Sheppard
AttorneyGeneral